Citation Nr: 0819363	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-01 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
gunshot wound, right forearm, currently evaluated as 
noncompensable.

2.	Entitlement to an increased rating for residuals of a 
kidney injury with bladder urgency, secondary to a gunshot 
wound to the abdomen, currently evaluated as         10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1983.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The issues now before the 
Board were remanded in June 2007.

As indicated in the prior decision and remand, the veteran 
has raised the additional issues of entitlement to increased 
ratings for hepatitis C, and post-traumatic stress disorder, 
as well as a claim of entitlement to a 
total disability rating based on individual unemployability.  
These claims, however, remain undeveloped and unadjudicated 
by the RO.  Hence, they again are referred to the RO for 
immediate consideration.


FINDINGS OF FACT

1.	The residuals of a gunshot wound, right forearm are due to 
a through-and-through injury, and involve muscle damage to 
the flexors of the carpus.

2.	Clinical examination of the kidney injury residuals reveals 
the absence of compensable symptomatology associated with 
this disorder, to include that for evaluation on the basis of 
the rating criteria for urinary dysfunction.




CONCLUSIONS OF LAW

1.	The criteria for a 10 percent rating for residuals of a 
gunshot wound, right forearm, but no higher, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)  (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.56, 
4.73, 4.118, Diagnostic Codes 5307, 7802, 7805 (2007).

2.	The criteria for a rating higher than 10 percent for 
residuals of a kidney injury with bladder urgency, secondary 
to a gunshot wound to the abdomen, are not met.      38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115b, Diagnostic 
Code 7512.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or  completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran through several letters dated between June 2005 and 
July 2007, as well as the October 2004 statement of the case 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain. The statement of the 
case and later supplemental statements of the case 
specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating.  VA 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The preceding notice correspondence and the statement of the 
case both essentially informed the claimant of the need to 
submit all pertinent evidence in his possession.  The claims 
on appeal were readjudicated most recently in a January 2008 
supplemental statement of the case.  The March 2006 
correspondence provided adequate notice of how effective 
dates are assigned.  The claimant was been afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and in the statement of the case he was provided 
actual notice of the rating criteria used to evaluate the 
disorders at issue.  The claimant was provided the 
opportunity to present pertinent evidence in light of the 
notice provided.  Because the veteran has actual notice of 
the rating criteria, and because the claims have been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant which reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

Background and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

A.	Residuals of Right Forearm Gunshot Wound

In evaluating the service-connected residuals of a gunshot 
wound to the right forearm, the RO has assigned a 
noncompensable rating under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7805, pertaining to a scar rated on 
the basis of limitation of function of the affected part.  

Based on the nature and extent of the injury in service the 
Board will further apply the criteria with regard to 
evaluating muscle injuries.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (a diagnostic code other than that 
applied by the RO may be appropriate under the circumstances, 
and where that criteria is applied, the VA adjudicator should 
explain the basis for this determination).

Regulations governing the evaluation of muscle disabilities 
provide that a through-and-through injury with muscle damage 
shall be evaluated as no less than   a moderate injury for 
each muscle group affected.  38 C.F.R. § 4.56(b).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, weakness, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Based on the applicable diagnostic code for the 
muscle injury under evaluation, disabilities resulting from 
muscle injuries are to be classified as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56(d)(1)-(4).

The consideration as to whether the provisions of 38 C.F.R. § 
4.56(b) for evaluating a "through-and-through" muscle 
injury with resultant muscle damage is warranted, since the 
medical history reflects the likely occurrence of this type 
of injury as a gunshot wound residual during service.  On 
review of the case in June 2007 clarification was found 
necessary as to the exact characterization of the injury, and 
thus the Board remanded this claim for a comprehensive 
medical examination.  Thereafter, an August 2007 VA 
examination for the muscles on evaluation of the veteran, and 
review of service records, confirmed that the right forearm 
injury was indeed "through and through."  

An additional requirement to apply 38 C.F.R. § 4.56(b) 
consists of muscle damage due to the injury in question.  The 
August 2007 examination report observed based on medical 
history that the muscles involved in the original injury were 
the flexor carpi ulnaris, palmaris longus, and flexor 
digitorum superficialis.  A physical examination revealed 
that at least one muscle had been injured, destroyed or 
traversed due to the right forearm injury, indicating the 
damaged muscles were the "flexors of the carpus."  While 
there were several normal aspects of functional ability 
demonstrated to include typical muscle strength and no tissue 
loss or limitation of motion, the VA examiner's statement 
clearly provides the necessary finding that there was muscle 
damage.  Thus, in accordance with the pertinent regulation, 
the muscle injury of the right forearm should be evaluated at 
no less than moderate in severity.  It follows that a 10 
percent disability rating is warranted for a moderate injury 
to Muscle Group VII (involving flexion of the wrist and 
fingers).  See 38 C.F.R. § 4.73, Diagnostic Code 5307.  There 
is no further indication of scars or other compensable 
residuals of in-service injury, apart from the higher rating 
being granted under the provisions for muscle injuries.

B.	Residuals of a Kidney Injury

The veteran's residuals of a kidney injury with bladder 
urgency secondary to gunshot wound to the abdomen have been 
rated at the 10 percent level, by analogy to 38 C.F.R. § 
4.115b, Diagnostic Code 7512, cystitis.  38 C.F.R. § 4.20.

Pursuant to Diagnostic Code 7512, chronic cystitis, including 
interstitial and all etiologies, both infectious and non-
infectious, is to be evaluated under the more general rating 
formula specified at 38 C.F.R. § 4.115a, for voiding 
dysfunction. 

Voiding dysfunction, in turn, is evaluated under the rating 
criteria for urine leakage, urinary frequency, or obstructed 
voiding based on the nature of the disability in question.  
38 C.F.R. § 4.115a.    

With regard to continual urine leakage, including urinary 
incontinence or stress incontinence, the next higher rating 
is a 20 percent rating which is assigned when there is the 
requirement of the wearing of absorbent materials which must 
be changed less than two times per day.   

The criteria in regard to urinary frequency prescribes that a 
20 percent rating is warranted for a daytime voiding interval 
of between one and two hours, or; awakening to void three to 
four times per night.  

When there are symptoms manifested by obstructed voiding, a 
maximum 30 percent rating is permitted due to urinary 
retention requiring intermittent or continuous 
catheterization.  

The relevant medical evidence consists of a March 2004 VA 
contract examination for compensation and pension purposes, 
which indicated the veteran's report of normal frequency 
during the day and nighttime as far as urination.  He was not 
incontinent, and had never required urinary catheterization, 
dilatation, drainage, or any other procedures to the kidneys 
to his knowledge.  

On a subsequent VA contract examination in April 2005, the 
veteran described having frequency urination for several 
years, with voiding 6 times per day at intervals of 45 
minutes and 4 times per night at intervals of 2 hours.  He 
complained of problems starting urination, and a hesitant 
flow.  He reported urinary incontinence but denied needing a 
pad or any absorbent material.  He described having had 
weakness, fatigue, weight loss and renal colic because of a 
urinary system problem.  After conducting an objective 
assessment, however, the examining physician determined that 
there was no actual evidence of kidney injury.  A June 2005 
addendum to the examination reiterated that there was no 
evidence of such injury from review of the medical records.  

The Board remanded the present claim in August 2007, in part, 
for another medical examination to conclusively address 
whether the veteran's urinary frequency symptoms were in fact 
a component of an underlying service-connected kidney 
disability.

On a VA examination in August 2007 the veteran denied having 
urinary incontinence.  He described pain and tenesmus.  
Prostate specific antigen (PSA) and creatinine tests were 
normal.  The pertinent diagnosis was normal kidney function, 
with no report of urinary symptoms at that time, and a normal 
PSA level.  The examiner stated that the issue of whether the 
earlier reported urinary frequency was due to the service-
connected residuals of a kidney injury, or otherwise due to a 
nonservice-connected disorder, did not have to be resolved 
since the veteran denied urinary problems or symptoms.

These clinical findings do not present an evidentiary basis 
for assignment of an evaluation in excess of the current 10 
percent rating.  As indicated by the continuing medical 
evaluation history for compensation and pension purposes, the 
veteran denied relevant urinary symptoms on two out of three 
occasions.  He did describe urinary frequency and 
incontinence at the April 2005 examination, yet the examiner 
offered assessed that there was no evidence of kidney 
dysfunction.  While a claimant's own statement as to 
observable symptoms of service-connected disability are to be 
duly considered as to their probative weight, on the most 
recent examination of record the veteran denied any symptoms 
of urinary dysfunction.  Thus, the depiction of his service-
connected disability based on his own report and objective 
evaluation, is that essentially there were no manifestations 
of a kidney/urinary disorder.  Therefore, there is no 
justification upon which to assign any higher rating.  

Accordingly, the proper evaluation remains that of 10 percent 
for the veteran's residuals of a kidney injury with bladder 
urgency.  Hence, his claim for an increased rating must be 
denied.  Since the preponderance of the evidence weighs 
against the claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to a 10 percent rating for residuals of a right 
forearm gunshot wound, is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating higher than 10 percent for residuals 
of a kidney injury with bladder urgency, secondary to gunshot 
wound to the abdomen, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


